         Case 2:20-cr-00082-RFB-EJY Document 18 Filed 12/16/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Jose Anjel Beltran

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00082-RFB-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   JOSE ANJEL BELTRAN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Jose Anjel Beltran,
21   that the Revocation Hearing currently scheduled on December 17, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than February 1, 2021.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Beltran has been charged with Driving Under the Influence and Failure to
25   Decrease Speed in Las Vegas Municipal Court. This charge is the basis of the first allegation
26   in the petition for his revocation. ECF No. 4.
         Case 2:20-cr-00082-RFB-EJY Document 18 Filed 12/16/20 Page 2 of 3




 1          2.     Mr. Beltran is in the process of negotiating and resolving that case. To allow
 2   him adequate time to resolve his pending state charges, Mr. Beltran requests that this hearing
 3   be continued to no sooner than February 1, 2021.
 4          3.     The defendant is out of custody and agrees with the need for the continuance.
 5          4.     The parties agree to the continuance.
 6          This is the first request for a continuance of the revocation hearing.
 7          DATED this 16th day of December, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Kathryn C. Newman                           /s/ Shaheen Torgoley
      By_____________________________                 By_____________________________
12    KATHRYN C. NEWMAN                               SHAHEEN TORGOLEY
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:20-cr-00082-RFB-EJY Document 18 Filed 12/16/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00082-RFB-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     JOSE ANJEL BELTRAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                         February 4, 2021 at
     Thursday, December 16, 2020 at 1:00 p.m., be vacated and continued to ________________

12                10 00 __.m.
     the hour of ___:___ a

13
14          DATED this16th
                       ___ day of December, 2020.

15
16
                                               RICHARD F. BOULWARE, II
17
                                               UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                  3
